Case 13-48877   Doc 85   Filed 03/01/19 Entered 03/01/19 16:33:25   Desc Main
                            document Page 1 of 5
Case 13-48877   Doc 85   Filed 03/01/19 Entered 03/01/19 16:33:25   Desc Main
                            document Page 2 of 5
                                   Case 13-48877                                                  Doc 85                            Filed 03/01/19 Entered 03/01/19 16:33:25              Desc Main
                                                                                                                                       document Page 3 of 5

Post-Petition                                                        Suspense
              Date Received Amount Received       Amount Due                          Suspense Balance
  Due date                                                          Application

                                                                                                           Loan Number                      3484
   1/1/2014      1/1/2014   $      2,547.51   $        2,547.51 $              -      $             -      Debtor                              Johnson
   2/1/2014      2/1/2014   $      2,547.51   $        2,547.51 $              -      $             -      BK filed date                      8/1/2014
   3/1/2014      3/1/2014   $      2,547.51   $        2,547.51 $              -      $             -      BK Case #                         13-48877
   4/1/2014      4/1/2014   $      2,547.51   $        2,547.51 $              -      $             -      Loan Acquired                     6/16/2017
   5/1/2014      5/1/2014   $      2,547.51   $        2,547.51 $              -      $             -      Post Next Due                      8/1/2014
   6/1/2014      6/1/2014   $      2,547.51   $        2,547.51 $              -      $             -      Suspense                 $              -
   7/1/2014      7/1/2014   $      2,547.51   $        2,547.51 $              -      $             -
   8/1/2014                                   $        2,547.51 $        (2,547.51)   $       (2,547.51)
   9/1/2014                                   $        2,547.51 $        (2,547.51)   $       (5,095.02)
  10/1/2014                                   $        2,547.51 $        (2,547.51)   $       (7,642.53)
  11/1/2014                                   $        2,547.51 $        (2,547.51)   $      (10,190.04)           Due Date             Due Amount     # Months          Total Due
  12/1/2014                                   $        2,547.51 $        (2,547.51)   $      (12,737.55)   8/1/14 - 2/1/16                   $2,547.51    19         $        48,402.69
   1/1/2015                                   $        2,547.51 $        (2,547.51)   $      (15,285.06)   3/1/16 - 11/1/16                  $2,719.09    9          $        24,471.81
   2/1/2015                                   $        2,547.51 $        (2,547.51)   $      (17,832.57)   12/1/16 - 2/1/17                  $3,879.18    3          $        11,637.54
   3/1/2015                                   $        2,547.51 $        (2,547.51)   $      (20,380.08)   3/1/17 - 2/1/18                   $4,055.49    12         $        48,665.88
   4/1/2015                                   $        2,547.51 $        (2,547.51)   $      (22,927.59)   3/1/18 - 11/1/18                  $3,645.01    9          $        32,805.09
   5/1/2015                                   $        2,547.51 $        (2,547.51)   $      (25,475.10)   12/1/18 - 3/1/19                  $3,194.47    4          $        12,777.88
   6/1/2015                                   $        2,547.51 $        (2,547.51)   $      (28,022.61)                                                             $              -
   7/1/2015                                   $        2,547.51 $        (2,547.51)   $      (30,570.12)                                                             $              -
   8/1/2015                                   $        2,547.51 $        (2,547.51)   $      (33,117.63)                                                             $              -
   9/1/2015                                   $        2,547.51 $        (2,547.51)   $      (35,665.14)                                                             $              -
  10/1/2015                                   $        2,547.51 $        (2,547.51)   $      (38,212.65)                                                             $              -
  11/1/2015                                   $        2,547.51 $        (2,547.51)   $      (40,760.16)                                                             $              -
  12/1/2015                                   $        2,547.51 $        (2,547.51)   $      (43,307.67)                                                             $              -
   1/1/2016                                   $        2,547.51 $        (2,547.51)   $      (45,855.18)                                                    Subtotal $      178,760.89
   2/1/2016                                   $        2,547.51 $        (2,547.51)   $      (48,402.69)                                             Less Unapplied $               -
   3/1/2016                                   $        2,719.09 $        (2,719.09)   $      (51,121.78)                                     Total to bring current $       178,760.89
   4/1/2016                                   $        2,719.09 $        (2,719.09)   $      (53,840.87)
   5/1/2016                                   $        2,719.09 $        (2,719.09)   $      (56,559.96)
   6/1/2016                                   $        2,719.09 $        (2,719.09)   $      (59,279.05)   $           178,760.89
   7/1/2016                                   $        2,719.09 $        (2,719.09)   $      (61,998.14)   $          (178,760.89)
   8/1/2016                                   $        2,719.09 $        (2,719.09)   $      (64,717.23)   $                  -    unapplied
   9/1/2016                                   $        2,719.09 $        (2,719.09)   $      (67,436.32)
  10/1/2016                                   $        2,719.09 $        (2,719.09)   $      (70,155.41)
  11/1/2016                                   $        2,719.09 $        (2,719.09)   $      (72,874.50)   Payment Address:
  12/1/2016                                   $        3,879.18 $        (3,879.18)   $      (76,753.68)   Shellpoint Mortgage Servicing
   1/1/2017                                   $        3,879.18 $        (3,879.18)   $      (80,632.86)   PO Box 740039
   2/1/2017                                   $        3,879.18 $        (3,879.18)   $      (84,512.04)   Cincinnati, OH 45274-0039
   3/1/2017                                   $        4,055.49 $        (4,055.49)   $      (88,567.53)
   4/1/2017                                   $        4,055.49 $        (4,055.49)   $      (92,623.02)   Overnight Payment Address:
   5/1/2017                                   $        4,055.49 $        (4,055.49)   $      (96,678.51)   Shellpoint Mortgage Servicing
   6/1/2017                                   $        4,055.49 $        (4,055.49)   $     (100,734.00)   Attn Payment Processing
   7/1/2017                                   $        4,055.49 $        (4,055.49)   $     (104,789.49)   55 Beattie Place Ste 500MS-501
   8/1/2017                                   $        4,055.49 $        (4,055.49)   $     (108,844.98)   Greenville, SC 29601
   9/1/2017                                   $        4,055.49 $        (4,055.49)   $     (112,900.47)
  10/1/2017                                   $        4,055.49 $        (4,055.49)   $     (116,955.96)
  11/1/2017                                   $        4,055.49 $        (4,055.49)   $     (121,011.45)
  12/1/2017                                   $        4,055.49 $        (4,055.49)   $     (125,066.94)
   1/1/2018                                   $        4,055.49 $        (4,055.49)   $     (129,122.43)
   2/1/2018                                   $        4,055.49 $        (4,055.49)   $     (133,177.92)
   3/1/2018                                   $        3,645.01 $        (3,645.01)   $     (136,822.93)
   4/1/2018                                   $        3,645.01 $        (3,645.01)   $     (140,467.94)
   5/1/2018                                   $        3,645.01 $        (3,645.01)   $     (144,112.95)
   6/1/2018                                   $        3,645.01 $        (3,645.01)   $     (147,757.96)
   7/1/2018                                   $        3,645.01 $        (3,645.01)   $     (151,402.97)
   8/1/2018                                   $        3,645.01 $        (3,645.01)   $     (155,047.98)
   9/1/2018                                   $        3,645.01 $        (3,645.01)   $     (158,692.99)
  10/1/2018                                   $        3,645.01 $        (3,645.01)   $     (162,338.00)
  11/1/2018                                   $        3,645.01 $        (3,645.01)   $     (165,983.01)
  12/1/2018                                   $        3,194.47 $        (3,194.47)   $     (169,177.48)
   1/1/2019                                   $        3,194.47 $        (3,194.47)   $     (172,371.95)
   2/1/2019                                   $        3,194.47 $        (3,194.47)   $     (175,566.42)
   3/1/2019                                   $        3,194.47 $        (3,194.47)   $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
                                                                $              -      $     (178,760.89)
    63            7         $     17,832.57 $        196,593.46 $     (178,760.89)
  Case 13-48877   Doc 85      Filed 03/01/19 Entered 03/01/19 16:33:25       Desc Main
                                 document Page 4 of 5
                                                          MONDAY - FRIDAY:    8AM - 10PM ET
                                                               SATURDAY:       8AM - 3PM ET

                                   PHONE NUMBER:   (800) 365-7107
                                     FAX NUMBER: (866) 467-1187
                            E-MAIL: LOANSERVICING@SHELLPOINTMTG.COM

                           Samuel E Johnson - Loan ID #



                                          FEE DETAILS



                   Description                                    Amount

                   Attorney Cost                             $100.00

                   Property Inspection                       $90.00

                                                             $190.00




PO1.rpt -
10/16/2018
           Case 13-48877              Doc 85        Filed 03/01/19 Entered 03/01/19 16:33:25                            Desc Main
                                                       document Page 5 of 5

NewRez LLC DBA Shellpoint Mortgage Serv                          Phone Number:                (800) 365-7107
PO Box 10826                                                     Fax:                         (866) 467-1137

                                                                 Email:    mtgbk@shellpointmtg.com
Greenville, SC 29603-0826



RE: Debtor 1     Samuel E Johnson
    Debtor 2

Case No:     1348877

PROOF OF SERVICE

I certify that a copy of the foregoing documents were served upon the following persons electronically or by mail via the U.S. Postal
Service, postage prepaid or by personal delivery, at their scheduled addresses on this day, 3/1/2019.

Northern District of Illinois, Chicago Division
219 South Dearborn Street
Chicago, IL 60604




Eugene Crane
55 135 S Lasalle Ste 3705

Chicago, IL 60603-



Ronald B Lorsch
1829 W. 170th Street
Hazel Crest, IL 60429



Samuel E Johnson

PO Box 133
Matteson IL 60443



/s/ Elon Green
